DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 32 are objected to because of the following informalities:
The term “alph” in instant claims 21 and 32 should be amended to recite “alpha” for grammatical purposes.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 provides for the use of a treating a fabric, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claim 31 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  Appropriate correction and or clarification is required.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “substantially free of dye and brightener”.  The limitation “substantially free of dye and brightener” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “substantially free of dye and brightener”.  Furthermore, the specification does not contain guidelines describing what numerical values are encompassed by the limitation “substantially free of dye and brightener”.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagy et al, US 2015/0368594.
Nagy et al, US 2015/0368594, discloses a composition for treating a fabric material comprising cellulase and at least one poly alpha-1,3-glucan ether compound that has a degree of substitution of about 0.05 to about 3 (see abstract).  It is further taught by Nagy et al that the poly alpha-1,3-glucan ether compound has the structure depicted in paragraphs 6-10 and 30, wherein R is hydrogen or an organic group, that suitable organic groups include alkyl groups and carboxyl groups (see paragraphs 33 and 73-80), that the poly alpha 1,3 glucan ether contains at least 90% alpha 1,3-glycosidic linkages (see paragraph 68), that the composition further contains a surfactant (see paragraphs 108 and 135), and that the composition can be in the form of a liquid, a granule or a unit dose (see paragraphs 104 and 107), per the requirements of the instant invention.  Specifically, note Examples 1-21 and Tables 1-26.  Although Nagy et al is silent with respect to the surface tension value of their poly alpha-1,3-glucan ether compound, the examiner asserts that the poly alpha-1,3-glucan ether compounds disclosed in Nagy et al would inherently meet the surface tension requirements of the instant invention, since products of identical chemical composition cannot have mutually exclusive properties.  Therefore, instant claims 21-33 are anticipated by Nagy et al, US 2015/0368594.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-75 of U.S. Patent No. 11,066,626.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,066,626 claims a similar multi-compartment pouch comprising a surfactant, a cellulose enzyme, and a poly alpha-1,3-glucan that is substituted with a hydrophobic group and a sulfate containing hydrophilic group (see claims 1-75 of U.S. Patent No. 11,066,626), as required in the instant claims.  Therefore, instant claims 21-33 are an obvious formulation in view of claims 1-75 of U.S. Patent No. 11,066,626.

Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,771,548.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,771,548 claims a similar composition for treating a material comprising a cellulase, a surfactant, and a poly alpha-1,3-glucan ether compound that has a degree of substitution of about 0.05 to about 3, wherein suitable substituted groups include alkyl groups and carboxy alkyl groups (see claims 1-22 of U.S. Patent No. 9,771,548), as required in the instant claims.  Therefore, claims 21-33 of the instant invention are an obvious formulation in view of claims 1-22 of U.S. Patent No. 9,771,548.

Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,844,142.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,844,142 claims a similar multi-compartment sachet and method for treating a substrate with a composition comprising a surfactant, a protease enzyme and a polysaccharide that is substituted with one or more polyamine groups or one or more polyether groups, wherein suitable polysaccharides contain 50% alpha-1,3-glycosidic linkages (see claims 1-15 of U.S. Patent No. 10,844,142), as required in the instant claims.  Therefore claims 1-33 of the instant invention are an obvious formulation in view of claims 1-15 of U.S. Patent No. 10,844,142.

Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,028,187.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,028,187 claims a similar composition and method for treating a substrate with a composition comprising a protease enzyme, a surfactant, and a polysaccharide that is substituted with one or more amine groups and one or more polyether groups, wherein suitable polysaccharides contain at least 90% alpha-1,3-glycosidic linkages (see claims 1-19 of U.S. Patent No. 11,028,187), as required in the instant claims.  Therefore claims 21-33 of the instant invention are an obvious formulation in view of claims 1-19 of U.S. Patent No. 11,028,187.

Claims 21-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-47 of copending Application No. 17/376,834 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/376,834 claims a similar multi-compartment pouch for washing a substrate comprising a surfactant, a cellulase enzyme, and a poly alpha-1,3-glucan that is substituted with a hydrophobic group and a sulfate containing hydrophilic group  (see claims 34-47 of copending Application No. 17/376,834), as required in the instant claims.  Therefore, instant claims 21-33 are an obvious formulation in view of claims 34-47 of copending Application No. 17/376,834.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-11 of copending Application No. 17/342,577 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/342,577 claims a similar laundry care multi-compartment pouch comprising a surfactant, a cellulase enzyme, and a poly alpha-1,6-glucan that is substituted with a hydrophobic group and a hydrophilic group  (see claims 1, 3-7 and 9-11 of copending Application No. 17/342,577), as required in the instant claims.  Therefore, instant claims 21-33 are an obvious formulation in view of claims 1, 3-7 and 9-11 of copending Application No. 17/342,577.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/342,574 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/342,574 claims a similar laundry care multi-compartment pouch comprising a surfactant, a cellulase enzyme, and a poly alpha-1,6-glucan that is substituted with a hydrophobic group and a hydrophilic group  (see claims 1-15 of copending Application No. 17/342,574), as required in the instant claims.  Therefore, instant claims 21-33 are an obvious formulation in view of claims 1-15 of copending Application No. 17/342,574.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
September 13, 2022